Case: 20-2055    Document: 40    Page: 1   Filed: 02/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      DAVID SHU,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

      OFFICE OF PERSONNEL MANAGEMENT,
                    Intervenor
              ______________________

                        2020-2055
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0842-20-0488-I-1.
                 ______________________

                Decided: February 10, 2021
                 ______________________

    DAVID SHU, Camarillo, CA, pro se.

     JEFFREY GAUGER, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.

    STEPHANIE FLEMING, Commercial Litigation Branch,
Case: 20-2055    Document: 40     Page: 2    Filed: 02/10/2021




 2                                               SHU   v. MSPB



 Civil Division, United States Department of Justice, Wash-
 ington, DC, for intervenor. Also represented by JEFFREY B.
 CLARK, LISA LEFANTE DONAHUE, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

     Before LOURIE, DYK, and MOORE, Circuit Judges.
 PER CURIAM.
     Petitioner David Shu appeals a final decision of the
 Merit Systems Protection Board (“Board”). Because the
 Board properly dismissed Mr. Shu’s claim for lack of juris-
 diction, we affirm.
                        BACKGROUND
      Mr. Shu began working for the United States Postal
 Service as a letter carrier in 2000 or 2001. On September
 21, 2003, Mr. Shu was injured on the job, after which he
 was absent from work. On November 7, 2003, during his
 absence, he was discharged on a charge of irregular attend-
 ance. After an appeal, Mr. Shu was reinstated on Novem-
 ber 6, 2010 and continued to work as a letter carrier. The
 administrative law judge in Mr. Shu’s case ordered the
 Postal Service to credit Mr. Shu with the period of his ab-
 sence from work for purposes of receiving retirement bene-
 fits. See Shu v. Merit Sys. Prot. Bd., 689 F. App’x 971, 972
 (Fed. Cir. 2017).
     On September 21, 2013, while on duty and driving a
 postal vehicle, Mr. Shu was involved in an accident with a
 privately-owned vehicle. See id. at 972–73 (citing Shu v.
 U.S. Postal Serv., SF-0752-14-011-I-1, 2014 WL 5424298,
 at *2 (M.S.P.B. Oct. 23, 2014)). On November 4, 2013, the
 Postal Service terminated Mr. Shu’s employment on the
 basis of workplace misconduct for failure to report an acci-
 dent. In 2015, an arbitrator found just cause for removal,
 and the removal became effective on March 24, 2015. Mr.
 Shu appealed to the Board, which dismissed for lack of
Case: 20-2055     Document: 40     Page: 3    Filed: 02/10/2021




 SHU   v. MSPB                                               3



 jurisdiction, and we affirmed. See generally Shu, 689 F.
 App’x 971.
     After his removal, the Postal Service notified Mr. Shu
 that he met the age and service requirements to apply for
 an annuity under the Federal Employees’ Retirement Sys-
 tem and that, if he had filed an application for retirement,
 he could contact the Office of Personnel Management
 (“OPM”) for information on the status of his claim. Mr. Shu
 emailed OPM on March 31, 2015, October 8, 2019, October
 13, 2019, and October 25, 2019, to inquire whether he was
 eligible for an annuity, which retirement package he
 should select, and how much money he would receive. Mr.
 Shu asserts that OPM never responded except via auto-
 mated replies to confirm the receipt of his emails.
     Mr. Shu appealed to the Board on May 26, 2020, argu-
 ing that OPM had failed to explain the available retirement
 packages. The Board dismissed for lack of jurisdiction on
 the ground that OPM had not issued an appealable final
 decision. Mr. Shu appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
                               I
     We review decisions of the Board on a limited basis,
 setting aside its actions, findings, or conclusions only if we
 find them “(1) arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law; (2) obtained with-
 out procedures required by law, rule, or regulation having
 been followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c). Whether the Board has jurisdiction is a
 question of law that we review de novo. Whiteman v. Dep’t
 of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012) (citing
 Stoyanov v. Dep’t of the Navy, 474 F.3d 1377, 1379 (Fed.
 Cir. 2007)). “Before the Board, an appellant bears the bur-
 den of establishing Board jurisdiction.” Kahn v. Dep’t of
 Just., 528 F.3d 1336, 1341 (Fed. Cir. 2008) (citing
Case: 20-2055     Document: 40      Page: 4    Filed: 02/10/2021




 4                                                 SHU   v. MSPB



 McCormick v. Dep’t of the Air Force, 307 F.3d 1339, 1340
 (Fed. Cir. 2002)); see also 5 C.F.R. § 1201.56(b)(2)(i)(A) (ap-
 pellant must show jurisdiction by preponderance of the ev-
 idence).
     The Board’s jurisdiction “is limited to actions desig-
 nated as appealable to the Board ‘under any law, rule, or
 regulation.’” Prewitt v. Merit Sys. Prot. Bd., 133 F.3d 885,
 886 (Fed. Cir. 1998) (quoting 5 U.S.C. § 7701(a)). Mr. Shu
 apparently seeks review here pursuant to the provisions of
 the Federal Employees’ Retirement System (“FERS”). The
 Board has authority over FERS appeals under 5 U.S.C.
 § 8461(e)(1). Okello v. Off. of Pers. Mgmt., 120 M.S.P.R.
 498, 502 (2014) (citing 5 U.S.C. § 8461(e)(1)). The Board
 generally has jurisdiction over a FERS appeal only after
 OPM has a final decision. Id.
                               II
     Here, OPM never issued a final decision—or any deci-
 sion—regarding Mr. Shu’s retirement benefits, and the
 only application for retirement Mr. Shu submitted was
 blank. Mr. Shu argues, however, that OPM’s lack of re-
 sponse to his inquiries is essentially equivalent to a denial
 of retirement benefits. Mr. Shu also argues that the ad-
 ministrative law judge assigned to his appeal was biased
 against him based on that judge’s past decisions adverse to
 Mr. Shu.
     The Board’s jurisdiction generally depends on a final
 OPM decision, and the Board does not “lightly assume ju-
 risdiction over a FERS annuity appeal” outside the explicit
 regulatory requirements of a final decision. Okello, 120
 M.S.P.R. at 503. Mr. Shu, however, relies on a narrow ex-
 ception allowing the Board to “take jurisdiction over an ap-
 peal concerning a retirement matter in which OPM has
 refused or improperly failed to issue a final decision.” Id.
 at 502 (citing McNeese v. Off. of Pers. Mgmt., 61 M.S.P.R.
 70, 74 (1994), aff’d, 40 F.3d 1250 (Fed. Cir. 1994) (un-
 published table decision)). The exception applies when
Case: 20-2055     Document: 40     Page: 5    Filed: 02/10/2021




 SHU   v. MSPB                                               5



 “the appellant has made repeated requests for such a deci-
 sion and the evidence indicates that OPM does not intend
 to issue a reconsideration decision.” Powell v. Off. of Pers.
 Mgmt., 114 M.S.P.R. 580, 582 (2010). We have approved
 the Board’s jurisdiction in similar circumstances where
 there has been a “constructive denial.” See Malone v. Merit
 Sys. Prot. Bd., 590 F. App’x 1002, 1003 (Fed. Cir. 2015)
 (noting that “constructive denial occurs where OPM ne-
 glects to inform the petitioner of the right to seek reconsid-
 eration of a retirement application decision, improperly
 denies an opportunity for reconsideration, or fails to issue
 a decision within a reasonable time” (citations omitted));
 see also Stillwell v. Merit Sys. Prot. Bd., 629 F. App’x 998,
 999 (Fed. Cir. 2015) (holding that OPM, and not the Board,
 has jurisdiction over a FERS application “until a final or
 reconsideration decision is reached, or some basis exists to
 conclude that OPM refuses or does not intend to act”).
      In the “unusual and compelling circumstances” present
 in Okello, the Board found that OPM had “effectively abdi-
 cated its role of adjudicating” the FERS claim.
 120 M.S.P.R. at 503–04. Unlike Okello, however—in which
 the appellant had filed a claim and “diligently sought a fi-
 nal decision from OPM” over a six-year period, id. at 503—
 Mr. Shu has not filed a FERS claim with OPM at all. We
 therefore agree that Mr. Shu has not met his burden of
 demonstrating that the Board has jurisdiction over his ap-
 peal, as OPM has not issued a final decision and Mr. Shu
 has not shown that OPM has “refused or improperly failed
 to issue a final decision.” See id. at 502.
     Mr. Shu also argues that the assigned administrative
 law judge was biased against him, but he has not satisfied
 the high standard for showing bias based on conduct in the
 course of a proceeding, see Bieber v. Dep’t of the Army, 287
 F.3d 1358, 1362 (Fed. Cir. 2002), nor do we find prior rul-
 ings adverse to Mr. Shu sufficient to demonstrate judicial
 bias.
Case: 20-2055    Document: 40      Page: 6   Filed: 02/10/2021




 6                                               SHU   v. MSPB



     Mr. Shu, of course, remains free to file an application
 for FERS retirement with OPM, and if discontented with
 OPM’s decision, he may seek review with the Board and
 then in this court.
                       AFFIRMED
                           COSTS
     No costs.